DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on November 5, 2021 has been entered.
Claims 18-20, 22, 24, 26-28, and 32-35 are currently pending in the above identified application.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Japan on July 11, 2016. It is noted, however, that applicant has not filed a certified copy of the JP2016-136660 application as required by 37 CFR 1.55.
A certified copy of JP2017-019577 has been received in this National Stage application the International Bureau.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18, 24, 26-28, 32, and 34 are rejected under 35 U.S.C. 103 as being unpatentable over USPN 5,698,331 to Matsumura in view of JP 2016-069770 to Morie and USPN 6,465,094 to Dugan.
Regarding claims 18, 24, 26-28, 32, and 34, Matsumura teaches a fiber, such as a sea-land type conjugate fiber (sea-islands type composite fiber) comprising a hygroscopic polyester copolymer with a hydrophilic compound copolymerized, containing a cross-linking agent and controlled in moisture absorbing (polymer having moisture absorbability) as the island component and a sea of a fiber forming polyester (Matsumura, abstract, Fig. 3 col. 3 lines 9-25, col. 6 lines 41-50).  Matsumura teaches the polyester copolymer being a polyester, such as formed from aromatic carboxylic acids, such as terephthalic acid, and a glycol component, such as tetramethylene glycol (1,4-butanediol), copolymerized with a hydrophilic compound (A) that is 40 to 99 wt% of the polyester copolymer (Id., col. 3 lines 25-48) and includes polyoxyalkylene compound such as polyoxyethylene compounds (polyethylene glycol, claim 26), polyoxyproylene compounds (polypropylene glycol, claim 26), and polyoxytetramethylene compounds (polybutylene glycol, claim 26) (Id., col. 4 lines 14-53), reading on the hygroscopic polyester being a polyetherester containing an aromatic dicarboxylic acid and 1,4-butanediol as main components and contains a polyether as a copolymerization component.  As the copolymer would contain both ester and ether bonds, the hydrophilic copolymer is a polyetherester.  Matsumura teaches the fiber formable polyester including polyethylene terephthalate (Id., col. 6 lines 3-9).  Matsumura teaches the fiber formable polymer of the sea being polyesters such as polyethylene terephthalate (Id., col. 6 lines 3-9).  Matsumura teaches the fiber being used as a comfortable material for underwear, sportswear, interlinings as highly hygroscopic woven and knitted fabrics (fiber structure, claim 34) (Id., abstract).  Matsumura teaches the sectional form of the fiber of the present invention being not limited to circle and can also be a special form such as a triangle, flat, or multi-leaf (Id., col. 7 lines 29-31), reading on the use of non-circular cross sections.
Matsumura is silent with regards to a ratio of a thickness of an outermost layer to a diameter of the fiber in a transverse cross section of the fiber.
However, Morie  teaches sea-island type conjugate fiber having moisture absorption characteristics (Morie, abstract, para 0001) comprising an island part (component) that is a polyether block amide copolymer that has moisture absorbability and a sea part having polyethylene terephthalate as a sea part (Morie, abstract, p. 1).   Morie teaches the islands being arranged at a distance of 2% to 40% of the fiber radius from the fiber surface to prevent fiber cracking and the moisture absorption/ release rate related to the comfort of the clothing can be increased (Id., p. 2), reading on a ratio of a thickness of an outermost layer to a diameter of the fiber in a transverse cross section of the fiber being 0.01 to 0.20 (0.2r-0.4r:2r, 2r=fiber diameter).  Morie teaches the fiber being used in garments, such as knit fabrics (Id., p. 2).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the fiber of Matsumura, wherein the islands being arranged at a distance of 2% to 40% of the fiber radius from the fiber surface as taught by Morie, motivated by the desire of forming conventionally known sea-island fiber having moisture absorption properties predictably suitable for use in clothing and by the desire to prevent fiber cracking and to increase the moisture absorption/ release rate related to the comfort of the clothing.
The prior art combination does not appear to explicitly teach a shape center side of the island component disposed in an outermost circle in the transverse cross section of the fiber being non-circular.
However, Dugan teaches a multicomponent fiber comprising a plurality of substantially geometrically-shaped islands of a first polymeric material surround by a sea of a second polymeric material (Dugan, abstract).  Dugan teaches that known fiber-forming compounds may be used in combination with each other as desired to achieve the desired properties for the combination such as modulus, elasticity, refractive index, density, dyeability, resiliency, cost, chemical resistance, hydrolysis resistance, conductivity, surface friction, wettability, UV stability, flame resistance, softening/melting temperature, etc. (Id., col. 4 lines 33-41).  Dugan teaches the geometric configuration of the sea material provides an enhanced structural rigidity to the fiber (Id., col. 4 lines 42-44).  Dugan teaches the preferred materials used to make the sea and islands include polyesters, as along as identical materials are not used (Id., col. 4 lines 10-27).  Dugan teaches the use of substantially linear spokes converging to a central hub or core region provides a “wagon-wheel” orientation that serves to dissipate forces more evenly and uniformly throughout the structure (Id., col. 4 lines 44-49, Fig. 5), reading on a shape of a center side of the island component disposed in an outermost circle in the transverse cross section of the fiber being non-circular.  Dugan also teaches that the wedge shape is useful for soil-hiding light scattering (Id., col. 5 lines 32-36).  Dugan teaches the fiber being designed to be used in their multicomponent form with the sea being retained during the use of the fiber (Id., col. 2 lines 24-31).
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the prior art combination, wherein the islands have a substantially linear spoke wagon-wheel type orientation as taught by Dugan, motivated by the desire of using a conventionally known island shape predictably suitable for multicomponent fiber designed to be used in their multicomponent form with the sea being retained during use as well as by the desire to dissipate forces more evenly and uniformly throughout the structure and to improve soil-hiding light scattering.
Regarding the claimed moisture absorption difference after a hot water treatment, although the prior art does not explicitly disclose this property, the claimed property is deemed to flow naturally from the teachings of the prior art since the prior art reference teaches an invention with a substantially similar structure and chemical composition as the claimed invention.  The prior art combination teaches a sea-islands fiber having a sea component that is polyethylene terephthalate (disclosed as preferable in the instant disclosure para 0045) and island component that is a moisture absorbing and is a polyetherester arranged in the islands and at a distance from the fiber surface in a range that substantially overlaps with the claimed ratio and is selected to prevent cracking while ensuring moisture absorption.   Products of identical structure and composition cannot have mutually exclusive properties.  The burden is on the Applicants to prove otherwise.  
Regarding claim 24, the prior art sea-land fiber having a land/sea ratio of 7/93 to 50/50 (Matsumura. col. 6 lines 41-45), reading on a composite ratio (weight ratio) of the sea component/the island component being 50/50 to 93/7.  The prior art combination also teaches the lower limit of the conjugating ratio is set for giving sufficient hygroscopicity and the upper limit being set for preventing spinnability and physical properties of the fiber from declining (Id., col. 6 lines 45-50).  While the reference does not specifically teach the claimed range of 50/50 to 90/10, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the ratio, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art as well as to influence the hygroscopicity, spinnability, and physical properties of the fiber as taught by Matsumura as related to the ratio. 
Regarding claim 27, the prior art combination teaches the hydrophilic compound containing polyoxyalkylene (polyether) having a number average molecular weight of preferably 3000 to 9000 (Matsumura, col. 4 lines 10-28).
Regarding claim 28, the prior art combination teaches the polyester copolymer being a polyester, such as formed from aromatic carboxylic acids, such as terephthalic acid, and a glycol component, such as tetramethylene glycol (1,4-butanediol), copolymerized with a hydrophilic compound (A) that is 40 to 99 wt% of the polyester copolymer (Matsumura, col. 3 lines 25-48), reading on s copolymerization ratio of the polyether being 40 to 90% by weight.  While the reference does not specifically teach the claimed range of10% to 60% by weight, the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust, vary, and optimize the percentage, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art. 
Regarding claim 32, the prior art combination teaches the fiber formable polymer being selected from, but not limited to, polyolefins, polyamide, and polyesters, such as polyethylene terephthalate and polybutylene terephthalate (Matsumura, col. 6 lines 3-9).  The prior art combination teaches the fiber being sea-land conjugate fiber and used for applications with or without dyeing (Id., col. 41-46).  Morie teaches the polyester of the sea being modified, such as with polyalkylene glycol and organic sulfonic acid metal salt which improves dyeability (Morie, p. 2-3).  As the sea polyester contains an organic sulfonic acid metal salt, the polyester would be considered cation dyeable polyester.  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of the prior art combination, wherein the fiber formable polyester polymer forming the sea is the polyester modified with polyalkylene glycol and organic sulfonic acid metal salt of Morie, motivated by the desire of using conventionally known fiber forming polyester predictably suitable for use as a sea component in a sea-island fiber having moisture absorption capabilities and by the desire to impart improved dyeability.

Claims 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Morie and Dugan, as applied to claims 18, 24, 26-28, 32, and 34 above, as evidenced by Composites Engineering Handbook to Mallick and  Mechanical Engineers' Handbook to Kutz.
Regarding claim 19-20, the prior art combination teaches an embodiment of the sea-land fiber that is used to form yarns (fiber structure) of 75 denier and 9 filaments having 18 land pieces and polyethylene terephthalate sea (Matsumura, col. 10 lines 30-38), meaning that each filament is about 8.3 denier (g/9,000m).  Polyethylene terephthalate is known as having a density of 1.39 g/cm3 as evidenced by Mallick (Mallick, Table).  There is no explicit teaching of the density of the hydrophilic polyester copolymer.  Based on an overall fiber density of 1.39 g/cm3, the fiber having a diameter of about 29 microns.  If the fiber diameter is 29 microns and the islands are arranged at a distance of 2% to 40% of the fiber radius from the fiber surface, the thickness T of the outermost layer is 0.29 to 5.8 microns (290 to 5800 nm), overlapping with the claimed range (claim 19).  Even if the overall fiber density was lower, such 1 g/cm3, the fiber diameter would be about 34 microns and the thickness T of the outermost layer is 0.34 to 6.8 microns (340 to 6800 nm) would still overlap with the claimed range.  The prior art combination also teaches the embodiment having a land/sea ratio of 25/75 mass ratio (Matsumura, Table 7), therefore 25% of the mass of the fiber is the 18 land pieces and equating to a total of 2.075 denier of total land and 0.115 denier (g/9,000 m) per land.  At a density of 1.39 g/cm3, the land would have a diameter of 3.4 micron (3400nm).  At a density of 1 g/cm3, the land would have a diameter 4.0 micron (4300 nm).  To be outside the claimed diameter range, the density would have to be 0.65 g/cm3 or lower.  Linear low density polyethylene is known to have a density of about 0.919 g/cm3 as evidence by Kutz (Kutz, p. 1), well above 0.65 g/cm3.  While the exact density of the land is not explicitly taught, it would have been obvious to one of ordinary skill in the art before the effective filing date to have expected the land (island) component to have a diameter in the transverse cross section of the fiber within the claimed range since the density of polyester would have to be lower than what is normally known in the art for polyester. 
While the reference does not specifically teach the claimed range of a thickness of 500 to 3,000 nm (claim 19), the disclosed range of the prior art combination overlaps with the instant claimed range.  It should be noted that in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  The existence of overlapping or encompassing ranges shifts the burden to Applicant to show that his invention would not have been obvious. In re Peterson, 315 F.3d 1325, 1330 (Fed. Cir. 2003).  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date to adjust and vary the thickness, such as within the claimed range, motivated by the desire to successfully practice the invention of the prior art based on the totality of the teachings of the prior art and to influence the properties of the fiber such as to prevent fiber cracking and the moisture absorption/ release rate related to the comfort of the clothing can be increased, which is taught by Morie as influenced by the relative distance of the islands from the surface of the fiber and the radius of the fiber.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Morie and Dugan, as applied to claims 18, 24, 26-28, 32, and 34 above, further in view of US Pub. No. 2009/0156075 to Rollin.
Regarding claim 22, the prior art combination does not teach a ratio (r1/r2) of a diameter r1 of the island component disposed to pass through a center of the transverse cross section of the fiber to a diameter r2 of other island components of 1.1 to 10.
However, Rollin teaches an island-in-the-sea multicomponent fiber having an inner core and surround by smaller island components (Rollin, abstract, Fig. 2, para 0022-0023).  Rollin illustrates the inner core being about 3.5 times the diameter of the islands (Id., Fig. 2), reading on a ratio (r1/r2) of a diameter r1 of the island component disposed to pass through a center of the transverse cross section of the fiber, specifically the inner core, to a diameter r2 of the other island components being about 3.5.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form the fiber of Morie, wherein the fiber has outer island components and an inner core that about 3.5 times the diameter of the island components as shown by Rollin, motivated by the desire of using conventionally known and predictably suitable island-sea fiber cross sections.

Claims 33 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Matsumura in view of Morie and Dugan, as applied to claims 18, 24, 26-28, 32, and 34 above, further in view of US Pub. No. 2008/0279905 to Kawamoto.
Regarding claim 33 and 35, the prior art combination teaches yarn obtained from the polyester copolymer fiber has sufficient hygroscopicity to ensure wearing comfortableness and also has a dry touch, softness, and high color fastness, and light fastness (Matsumura, col. 14 lines 48-53).  The prior art combination teaches the fiber being suitable for underwear, shirts, blouses, intermediate wear, sportswear, slacks, outer wear, interlinings, curtains, wall paper, and furthermore, bed sheets, bed quilt covers, and fillings (fiber structures, claim 35) (Id., col. 14 lines 53-57).
The prior art combination does not appear to explicitly teach the yarn being a false twist yarn.
However, Kawamoto teaches clothing formed of false-twisting spun yarn that has a soft skin touchiness and suppress skin irritation (Kawamoto, abstract, para0084, 0086-0087, 0091, 0029).  It would have been obvious to one of ordinary skill in the art before the effective filing date to form the yarn of the prior art combination, wherein the yarn is a false-twisting spun yarn as taught by Kawamoto, motivated by the desire of forming conventionally known yarn predictably suitable for use in clothing and to impart a soft skin touch and suppress skin irritation.

Response to Arguments
Applicant's arguments filed November 5, 2021 have been fully considered and, in combination with the amendment, is persuasive with regards to the previous 112(b) rejection and addresses any new matter concerns.  Applicant’s arguments with regards to prior art rejection are moot based upon the prior art rejection detailed above. Examiner would like highlight that the configuration of Fig. 1(j) is within the scope of the claim limitation but is more narrow.  Two circles comprised of island within the fiber cross section are not claimed and the shape of the island(s) is not required to be tear-shape.  The claim requires a shape of a center side of the island component disposed in an outermost circle in the traverse cross section of the fiber to be non-circular.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. “Application of non-circular cross-section chemical fibers” to Liu teaches non-circular islands in a composite fiber, including showing islands with a tear drop shape.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER ANN GILLETT whose telephone number is (571)270-0556.  The examiner can normally be reached on 7 AM- 5:30 PM EST M-H.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A GILLETT/               Examiner, Art Unit 1789